Citation Nr: 1622172	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  14-08 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.  He was awarded the Purple Heart.  

The appeal to the Board of Veterans' Appeals (Board) on the claims for service connection for bilateral hearing loss arose from a November 2011 rating decision in which the RO, inter alia, denied service connection bilateral hearing loss.  In August 2012, the Veteran filed a notice of disagreement (NOD) with respect to this matter.  The appeal as to the matter of service connection for degenerative arthritis of the lumbar spine arose from a July 2013 rating decision in which the RO, inter alia, denied service connection for a back condition.  In August 2013, the Veteran filed a notice of disagreement (NOD) with respect to this issue.  The RO issued a statement of the case (SOC) addressing all of the issues on appeal in January 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2014.  

As previously noted, a claim for service connection for a back disorder was also denied in the November 2011 rating decision.  The Veteran did not initiate an appeal from that determination with respect to this issue.  However, applicable regulations provide that if new and material evidence was received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. § 3.156(b) "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim." Bond v. Shinseki, 659 F.3d 1362, 1367 - 68 (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).  In the present case, new and material evidence concerning the Veteran's combat injuries to the low back was received within one year of the November 2011 rating decision.  As this evidence is considered as having been filed in connection with the claim that was pending at the beginning of the appeal period, the November 2011 rating decision did not become final with respect to this issue.  See 38 C.F.R. § 3.156(b).  Accordingly, the claim remains pending, and is appropriately characterized as a de novo claim for service connection. 

In a May 2014 statement, the Veteran indicated that he wished to withdraw from appeal his claims for an earlier effective date for the award of service connection for posttraumatic stress disorder (PTSD) and for a higher initial rating for PTSD.  

In December 2014, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  The record was held open for 90 days until March 10, 2015 to allow the Veteran to submit additional evidence.

In July 2015, the Board granted service connection for tinnitus, and remanded for further development the Veteran's claims for service connection for bilateral hearing loss and degenerative arthritis of the lumbar spine. 

 Since the prior remand, the Veteran's paper claims file has been scanned into electronic records, and the appeal is now being processed utilizing the paperless, electronic Veterans Benefit Management System (VBMS) and Virtual VA claims processing systems. 

For reasons expressed below, both claims on appeal are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claims remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   

In the July 2015 remand, the Board directed that the AOJ arrange for the Veteran to undergo VA audiology examination to obtain an opinion as to whether, with respect to hearing loss in each ear, it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hearing loss is the result of injury or disease incurred or aggravated in service, to particularly include the conceded in-service combat noise exposure.  In rendering the requested opinion, the examiner was directed to specifically consider and discuss the in- and post-service treatment records, the Veteran's assertions that the onset of his hearing loss began in service, and his spouse's testimony as to noticing the Veteran's hearing loss shortly after service.  

However, the report of the October 2015 examination conducted pursuant to the remand reflects no discussion, or even mention, of the lay statements of the Veteran and his wife.  Rather, the examiner provided a negative opinion solely on the basis that no significant change or decrease in hearing could be observed at separation.  The Veteran's hearing thresholds at separation were the only thing discussed in the examination report, and were the sole basis of the negative opinion.  This opinion was also a repeat of the Veteran's earlier audiology examinations, in June 2011 with subsequent addendum opinions in September 2011 and July 2014, which reached the same conclusion using the same basis.  The Board again emphasizes, however, that the Veteran does not have to show hearing loss at the time of discharge in order to establish service connection.  See Hensley v. Brown, 5 Vet. App. 155 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

As such, remand is necessary for a new examination to obtain an opinion that is consistent with Hensley and is based on full consideration of all evidence, to include the Veteran's lay assertions.  See 38 U.S.C.A. § 5103A (West2014); 38 C.F.R.  § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board finds a VA examination as opposed to an opinion is necessary because the July 2015 examiner did not obtain a thorough history of in-service and post-service noise exposure.

Also in the July 2015 remand, the Board requested that the AOJ arrange for the Veteran to undergo a VA examination to obtain an etiology opinion for his lumbar spine disability, based on review of all evidence of record and to include the lay assertions of record.  

The Veteran alleges sustaining a back injury when he was thrown due to a landmine explosion during combat operations in Vietnam.  As noted in the Board's last decision, on the Veteran's July 1966 report of medical history prior to entrance into service the physician noted that the Veteran had a back sprain one year prior with no sequelae.  Thus, his entrance examination showed that on clinical evaluation, the spine was normal and no abnormalities were found.  In light of the fact that no specific back disorder was noted on the Veteran's entrance examination, he is presumed sound upon his service entrance.  As such, the primary question in this case is whether the Veteran has a current back disorder that was incurred during active service. 

In July 2014, a VA examiner opined that the Veteran's chronic back condition was "less likely as not" related to military service.  The examiner rationalized that there was no medical evidence that the Veteran incurred or aggravated a back condition in service.  The examiner also noted that the Veteran had worked 40 plus years in a job requiring positioning that can cause strain.  Thus, his present condition was related to employment, obesity and aging.  The examiner based the etiology opinion at least in part on the lack of documented lumbar spine complaints in service.  

However, during the Board hearing, the Veteran reported injuring his back when he was "blown up" from a landmine.  He also testified that he did not seek treatment because he didn't want to be criticized, and was far away from any aid station.  Significantly, the July 2014 VA physician did not discuss the relevance or import of the Veteran's lay statements regarding in-service combat injuries to the lumbar spine and immediately following service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner relied on lack of evidence in service treatment records to provide negative opinion).  Moreover, the Veteran reported that his post-service job was not physical as indicated by the VA examiner because he primarily observed and inspected others working on the aircrafts.  

Accordingly, in July 2015, the Board determined that another VA examination with opinion was needed to resolve the claim for service connection for a lumbar spine disorder.  In rendering the requested opinion, the VA examiner was directed to specifically consider and discuss the in- and post-service treatment records and the Veteran's assertions that the onset of low back pain began in service and has continued since that time.  

However, in providing a negative etiology opinion, an October 2015 VA examiner erroneously stated that the Veteran had a pre-existing back injury when he entered service; however,  as discussed above, the Veteran is to be presumed sound at entry.  Moreover, while stating that he considered the Veteran's statements, he did not discuss them at all, and he discounted the Veteran's assertions of a land mine injury in service.  This was contrary to the provisions of 38 U.S.C.A. § 1154(b), which provides that lay evidence is sufficient to prove injury in service when the Veteran engaged in combat with the enemy.  As the Veteran was awarded the Purple Heart, this presumption applies to his claim.  The examiner also did not consider the testimony of the Veteran's wife, who told the undersigned at the Veteran's Board hearing that she noticed differences with the Veteran's back when he returned from Vietnam.  

Accordingly, the Board finds that another VA examination with opinion with sufficient finding-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete,  clearly-stated rationale-is also  needed to resolve the claim for service connection for a lumbar spine disorder.  See 38 U.S.C.A. § 5103A;  38 C.F.R.  § 3.159; McLendon, supra. Again, the  Board finds that a VA examination as opposed to a medical opinion is necessary so that the examiner can obtain a full, complete adequate medical history concerning his in-service injury, symptomatology since service, and his post-service employment from the Veteran.  

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s) for service connection.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met, and that the record  is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include VA records.  Notably, the VA medical records associated with the file from the VA Medical Center (VAMC) in Little Rock, Arkansas, are dated up to October 29, 2015.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal (to include as regards private (non-VA) treatment), explaining that in that he has a full one-year period for response.  See 38 U.S.C.A  § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims remaining on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Little Rock VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran since October 2015).  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the electronic claims file. 

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the electronic claims file, arrange for the Veteran to undergo VA examination by an ENT physician, preferably, or appropriate audiologist, at a VA medical facility, to address the etiology of any current hearing loss.  

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the  designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies-specifically, audiometry and speech discrimination testing-should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail.

With respect to hearing loss in each ear, the examiner should provide an opinion, consistent with sound medical principles, and based on consideration of the Veteran's in-service and post-service history and assertions, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability is the result of injury or disease incurred or aggravated in service, to particularly include the conceded in-service combat noise exposure. 

In rendering the requested opinions, the examiner must specifically consider and discuss the in- and post-service treatment records, the Veteran's assertions that the onset of his hearing loss began in service and his other lay testimony, and his spouse's testimony of noticing hearing loss shortly after service.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

5.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo a VA examination by an appropriate physician, to address the etiology of degenerative arthritis of the lumbar spine.  

The contents of the entire, electronic claims file(in VBMS and Virtual VA), to include a copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail.

The examiner should provide an opinion, consistent with sound medical principles, and based on consideration of the Veteran's in-service and post-service history and assertions, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the degenerative arthritis of the lumbar spine is the result of injury or disease incurred or aggravated in service, to particularly include being thrown by a land mine.  The examiner should presume that this specific combat injury alleged by the Veteran occurred.  

In rendering the requested opinions, the examiner must specifically consider and discuss the in- and post-service treatment records and the Veteran's assertions that the onset of low back pain began in service and has continued since that time, as well as the lay testimony of the Veteran's wife.  The examiner should also consider and discuss the Veteran's statement that he did not seek treatment in service after the land mine explosion.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be required.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining matters on appeal in light of pertinent evidence (to particularly include all that added to the record since the last adjudication of the claim), and legal authority. 

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any  benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See, e.g., Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).



